DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-11, and 14-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Molly S. Lawson (REG. NO. 58,890) on 03/12/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Original) A system for tracking download progress of a composite file, the system comprising:
	a notification server configured to provide a token to a browser application executed by a user device, the token uniquely identifying a user session between the browser application and a cloud storage service; and
	a media server configured to 
receive the token from the browser application associated with a download request for a set of files, 
create a composite file including the set of files, 
transmit the composite file to the user device, and 

	wherein the notification server is further configured to
		receive the progress information and the token from the media server,
		determine the user session based on the token, and
		based on the user session, transmit the progress information to the user device  	for display within the browser application.
2. 	(Original) The system according to claim 1, wherein the composite file includes a compressed file.  
3. 	(Original) The system according to claim 1, wherein the composite file includes a plurality of folders including a plurality of files included in the set of files. 
4.	(Original) The system according to claim 3, wherein the progress information includes a number of the plurality of folders transmitted to the user device.
5. 	(Original) The system according to claim 1, wherein the progress information includes a total number of files included in the composite file.  
6. 	(Original) The system according to claim 1, wherein the progress information includes error information for at least one file included in the composite file.  
7. 	(Original) The system according to claim 1, wherein the media server is configured to create the composite file including the set of files by retrieving a file included in the set of files from a data source external to the media server. 
8. 	(Currently Amended) A method of tracking download progress of a composite file, the method comprising:
receiving, with an electronic processor, a download request from a user device, the download request specifying a plurality of user-requested files;

transmitting the single composite file to the user device via a first communication channel; [[and]]
while transmitting the single composite file to the user device, transmitting, with the electronic processor, progress information for display on a display device of the user device via a second communication channel, the progress information including a number of files in the plurality of user-requested files included in the single composite file that have been transmitted to the user device; and
receiving a token associated with the download request, wherein the token uniquely identifies a user session, 
 	wherein transmitting the progress information includes transmitting the progress information and the token via the second communication channel.
9.	(Previously Presented) The method according to claim 8, wherein creating the single composite file includes creating a compressed file including a plurality of folders containing the plurality of user-requested files and wherein transmitting the progress information includes transmitting a number of folders in the plurality of folders that have been transmitted to the user device.
10. 	(Previously Presented) The method according to claim 8, wherein transmitting the progress information includes transmitting a total number of files included in the single composite file.  
11. 	(Previously Presented) The method according to claim 8, wherein transmitting the progress information includes transmitting error information for a file included in the single composite file.  
12.	(Canceled)
13.	(Canceled)
14.	(Original) The method according to claim 8, wherein transmitting the progress information via the second communication channel includes transmitting the progress information to a notification server via the second communication channel. 

16.	(Previously Presented) Non-transitory computer-readable medium storing instructions that, when executed with an electronic processor, perform a set of functions, the set of functions comprising:
	providing a token via a first communication channel to a browser application executed by a user device, the token uniquely identifying a user session between the browser application and a cloud storage service;
	receiving, during transmission of a single composite file to the user device from a media server via a second communication channel, the token and progress information from the media server, the single composite file including a plurality of user-requested files and the progress information including a number of the plurality of user-requested files included in the single composite file that have been transmitted to the user device;
determining the user session based on the token; and
based on the user session, transmitting the progress information to the user device via the first communication channel for display within the browser application.
17.	(Previously Presented) The computer-readable medium according to claim 16, wherein the single composite file includes a compressed file including a set of files.
18. 	(Previously Presented) The computer-readable medium according to claim 16, wherein receiving the progress information includes receiving a total number of files included in the single composite file.  
19. 	(Previously Presented) The computer-readable medium according to claim 16, wherein receiving the progress information includes receiving error information for a file included in the single composite file.  
20.	(Previously Presented) The computer-readable medium according to claim 16, wherein receiving the progress information includes receiving a number of folders included in the single composite file transmitted to the user device.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, a notification server provides a token to a browser application executed by a user device, the token uniquely identifying a user session between the browser application and a cloud storage service; a media server receives the token from the browser application associated with a download request for a set of files, creates a composite file including the set of files, transmit the composite file to the user device; and while the media server transmits the composite file to the user device, transmit progress information and the token to the notification server, the progress information includes a number of files in the composite file transmitted to the user device; the notification server receives the progress information and the token from the media server, determines the user session based on the token, and transmit the progress information to the user device for display within the browser application based on the user session, in light of other features described in independent claim 1.
The prior art of record does not disclose, receive a download request from a user device, the download request specifies a plurality of user-requested files; receive a token associated with the download request, the token uniquely identifies a user session; create a single composite file includes the plurality of user-requested files specified in the download request; transmit the single composite file to the user device via a first communication channel; while transmit the single composite file to the user device, transmit progress information and the token for display on a display device of the user device via a second communication channel, the progress information includes a number of files in the plurality of user-requested files that have been transmitted to the user device, in light of other features described in independent claim 8.
The prior art of record does not disclose, provide a token via a first communication channel to a browser application executed by a user device, the token uniquely identifies a user session between the 
Chinn et al. (US 2014/0201316 A1) discloses client transmits a content request to server, and the content can be received as several files; package the content into a streamable ZIP file container; transmits the streamable ZIP file container to the client; identifies the progress of the transmission of the streamable ZIP file container.  Chinn does not explicitly disclose a notification server provides a token to a browser application executed by a user device, the token uniquely identifying a user session between the browser application and a cloud storage service; a media server receives the token from the browser application associated with a download request for a set of files, and while the media server transmits the composite file to the user device, transmit progress information and the token to the notification server, the progress information includes a number of files in the composite file transmitted to the user device; the notification server receives the progress information and the token from the media server, determines the user session based on the token, and transmit the progress information to the user device for display within the browser application based on the user session.
Loo et al. (US 2009/0300136 A1) discloses a client device initiates a request for executable program code, and a firmware download service initiates a download of the executable program code to the client device; the firmware download service communicates a download status indicator to the client device when the download of the executable program code is initiated, and receive the download .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
03/12/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447